Citation Nr: 1506212	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 30 percent for benign granulomatous disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1986 to March 1988.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support for her claim, the Veteran and her spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

This claim requires further development before being decided on appeal, so it is being REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During her March 2013 hearing before the Board, the Veteran testified that her benign granulomatous disease, currently rated under the diagnostic criteria for bronchial asthma, caused her heart to work harder, that she was taking steroids for her condition, that she had been told her heart and lungs were not strong enough for a biopsy, that she was getting cysts on her liver, that she got tired easily, and was unable to use the stairs in her home.  Therefore, she is essentially claiming her benign granulomatous disease has worsened, even since her last VA compensation examination in June 2011.  So in this circumstance another VA examination is 

warranted reassessing the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As well, all current, relevant treatment records should be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Shreveport, Louisiana, dated since February 2013.  All additional treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of the Veteran's service-connected benign granulomatous disease.  All necessary diagnostic testing and evaluation should be performed, including a pulmonary function test (PFT) to determine her forced expiratory volume in one second (FEV-1), ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC), etc.

The examiner should also address:  (1) how often the Veteran sees a physician for her respiratory disorder; (2) the exact nature and prescription dose strength for her medications, indicating whether she has been on systemic (oral or parenteral) corticosteroids and/or systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications; and (3) the initial date of the prescription for any of these medications,

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

